United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 96-3999
                                 ___________

Katherine Hale,                         *
                                        *
                Appellant,              *
                                        *
        v.                              *
                                        *
Marvin T. Runyon, Jr., Postmaster       *
General, United States Postal           *
Service Agency, Central Region,         *
                                        *
                Appellee,               *
                                        * Appeal from the United States
----------------------                  * District Court for the
                                        * Western District of Missouri.
Katherine Hale,                         *
                                        *      [UNPUBLISHED]
                Appellant,              *
                                        *
        v.                              *
                                        *
Marvin T. Runyon, Jr., Postmaster       *
General; United States Postal Service, *
Central Agency,                         *
                                        *
                Appellees.              *
                                   ___________

                        Submitted: February 6, 1998
                            Filed: March 3, 1998
                                ___________
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

    Katherine Hale appeals the district court’s1 adverse
grant of partial summary judgment in her employment
discrimination suit against Postmaster General Marvin T.
Runyon, Jr., and the United States Postal Service.
Having carefully reviewed the record and the parties’
submissions on appeal, we conclude the judgment was
correct. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.

                                        -2-